Exhibit 10.1

SUPPLEMENTAL INDENTURE

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of September 19,
2008, by and among EDDIE BAUER HOLDINGS, INC, a Delaware corporation (the
“Company”), the subsidiaries of the Company signatory thereto (the “Subsidiary
Guarantors”) and THE BANK OF NEW YORK MELLON, FORMERLY THE BANK OF NEW YORK, not
in its individual capacity but solely as trustee under the indenture referred to
below (the “Trustee”). Capitalized terms defined in the Indenture have the same
meanings for purposes of this Supplemental Indenture.

W I T N E S S E T H :

WHEREAS the Company heretofore executed and delivered to the Trustee an
Indenture (the “Indenture”) dated as of April 4, 2007, providing for the
issuance of its 5.25% Convertible Senior Notes due 2014 (the “Notes”);

WHEREAS, Section 9.02 of the Indenture provides, among other things, that, with
the written consent of the Holders of at least a majority in principal amount of
the Securities then outstanding, the Company, the Subsidiary Guarantors and the
Trustee may amend the Indenture, except as provided therein;

WHEREAS, the Company desires to amend the Indenture as permitted by
Section 9.02;

WHEREAS, all action on the part of the Company and the Subsidiary Guarantors
necessary to authorize the execution, delivery and performance of this
Supplemental Indenture has been duly taken;

WHEREAS, the Company has solicited the consent (the “Consent Solicitation”) of
the Holders of the Notes to an amendment (the “Amendment”) to the Indenture
pursuant to that certain consent solicitation statement dated September 5, 2008
(the “Consent Solicitation Statement”);

WHEREAS, the Holders of at least a majority in principal amount outstanding of
the Notes have consented in writing to the Amendment;

WHEREAS, the Company has delivered to the Trustee simultaneously with the
execution and delivery of this Supplemental Indenture an Opinion of Counsel and
an Officers’ Certificate, each as contemplated by Sections 9.06 and 13.04 of the
Indenture; and

WHEREAS, the Company and the Subsidiary Guarantors desire to execute and
deliver, and have requested the Trustee to join in the execution and delivery
of, this Supplemental Indenture for the purpose of amending the Indenture.

NOW THEREFORE, it is mutually covenanted and agreed as follows:

1.         Amendment to the Indenture.     Effective immediately upon execution
and delivery of this Supplemental Indenture by the parties hereto, the text of
Section 3.12 of the Indenture shall be deleted in its entirety and replaced with
the following text:



--------------------------------------------------------------------------------

   “Section 3.12. No Amendment of Ownership Limitations. The Company covenants
that it will take no action to impose limitations on the ownership and transfer
of securities of the Company in its certificate of incorporation, except that
the Company may amend clause (iv) of the definition of the Restriction Release
Date contained in Article V of the Company’s Certificate of Incorporation to
substitute for “January 4, 2009” a date no later than “January 1, 2012” so long
as paragraph (2)(a) of Article V is amended simultaneously to provide an
exception for the issuance of Corporation Securities (as defined in the
Company’s Certificate of Incorporation) upon conversion of the Securities.”

 

  2.

Miscellaneous.

(a)        Ratification of Indenture; Supplemental Indenture Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby.

(b)        Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

(c)        Trustee Makes No Representation. The Trustee makes no representation
as to the validity or sufficiency of this Supplemental Indenture.

(d)        Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. Facsimile or electronically transmitted
signatures shall be deemed effective as originals.

(e)        Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first written above.

 

COMPANY:

EDDIE BAUER HOLDINGS, INC.

By:

 

/s/ McNeil S. Fiske, Jr.

Name:

 

McNeil S. Fiske, Jr.

Title:

 

Chief Executive Officer and President

SUBSIDIARY GUARANTORS:

EDDIE BAUER, INC.

By:

 

/s/ McNeil S. Fiske, Jr.

Name:

 

McNeil S. Fiske, Jr.

Title:

 

Chief Executive Officer and President

EDDIE BAUER FULFILLMENT SERVICES, INC.

By:

 

/s/ McNeil S. Fiske, Jr.

Name:

 

McNeil S. Fiske, Jr.

Title:

 

President

EDDIE BAUER DIVERSIFIED SALES, LLC

By:

 

/s/ McNeil S. Fiske, Jr.

Name:

 

McNeil S. Fiske, Jr.

Title:

 

President



--------------------------------------------------------------------------------

EDDIE BAUER SERVICES, LLC

By:

 

/s/ McNeil S. Fiske, Jr.

Name:

 

McNeil S. Fiske, Jr.

Title:

 

President

EDDIE BAUER INTERNATIONAL DEVELOPMENT, LLC

By:

 

/s/ McNeil S. Fiske, Jr.

Name:

 

McNeil S. Fiske, Jr.

Title:

 

President

EDDIE BAUER INFORMATION TECHNOLOGY, LLC

By:

 

/s/ McNeil S. Fiske, Jr.

Name:

 

McNeil S. Fiske, Jr.

Title:

 

President

TRUSTEE:

THE BANK OF NEW YORK MELLON, solely as Trustee and not in its individual
capacity

By:

 

/s/ Mary Miselis

Name:

 

Mary Miselis

Title:

 

Vice President